Citation Nr: 1010455	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to May 
1974.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO continued service 
connection for PTSD, at a 30 percent disability rating, 
effective from April 1, 1992.  

The record reflects that the Veteran requested a travel board 
hearing in June 2007.  However, the Veteran did not attend 
the travel board hearing scheduled for December 2009 and did 
not request a postponement, so the request for the hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

Throughout the appeal the evidence of record shows anxious 
and euthymic mood; panic in social situations; difficulty 
sleeping; difficulty in adapting to stressful situations; 
irritability; impaired impulse control; and deficiencies in 
areas including work, family relations, and mood leading to 
occupational and social impairment, but does not show that 
the symptomatology associated with the Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.





CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD with 
depression have been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in December 2005 and August 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The August 2008 letter 
provided this notice to the Veteran.  

The Board observes that the December 2005 letter was sent to 
the Veteran prior to the February 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the August 2008 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a September 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment, private treatment records, 
and VA treatment records are associated with the claims 
folder.  

Compensation and Pension (C&P) examinations with respect to 
the issue on appeal were provided in January 2006 and 
December 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the C&P examinations are 
adequate, as they are predicated on a full reading of the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record and provide a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Additionally, the Board notes that the Veteran was 
scheduled for another C&P examination in June 2009, however, 
the Veteran failed to appear.  The Board notes that VA's duty 
to assist is not always a one-way street and the Veteran has 
to do his part to ensure that the necessary evidence is 
available.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  As the two previously 
mentioned examinations provide more than adequate information 
necessary to decide the claim, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009). 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In evaluating this appeal, the Board has considered whether 
staged ratings are appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that the competent evidence 
demonstrates that the severity of the Veteran's service- 
connected disability is sufficient to warrant a 70 percent 
disability rating for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  A 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2009).

Under that diagnostic code, a 50 percent rating is assigned 
when there is evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and, as noted above, concludes that the Veteran's 
service-connected PTSD was characteristic of impairment 
warranting no more than a 70 percent disability rating for 
the entire appeal period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The evidence of record includes two C&P examination 
reports dated January 2006 and December 2007.  The most 
recent C&P examination, dated December 2007, indicated that 
the Veteran's PTSD is characterized by sleep disturbances 
including nightmares and night sweats, intrusive thoughts, 
flashbacks, avoidance, hypervigilance and an exaggerated 
startle reflex, difficulty in adapting to stressful 
situations, especially when other people are involved often 
causing panic and unprovoked irritability, and an inability 
to establish and maintain effective relationships.  As will 
be discussed in more detail below, such symptoms warrant a 
disability rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or disorientation as to 
time or place.  The Board acknowledges that the Veteran is 
easily irritated with rare impulsive anger when dealing with 
other people, but there is no evidence that he becomes 
violent with these outbursts.  As such, there is no 
indication that the Veteran is in persistent danger of 
hurting himself or others.  Additionally, both the January 
2006 and December 2007 C&P examination reports note that 
while the Veteran does suffer from flashbacks, he does not 
suffer from delusions or hallucinations.  The Board notes, 
therefore, that as the Veteran does not more nearly 
approximate the criteria for the higher evaluation, an 
evaluation of 100 percent is unwarranted.  

The January 2006 C&P examination revealed that the Veteran 
exhibited an euthymic mood.  The Veteran noted that he 
suffers from nightmares that occur 2-3 times a week and are 
often accompanied by night sweats.  The Veteran also suffers 
from intrusive thoughts and hypervigilance that force him to 
be guarded and suspicious.  The Veteran stated at the 
examination that he had no friends and is generally socially 
isolated and suffers from avoidance issues.  The Veteran has 
almost no socialization other than interactions with his wife 
and his two children and those interactions are limited as 
the Veteran often spends his time alone in his garage.  
Additionally, the Board notes the examination report 
indicates that the Veteran suffers from short-term memory and 
concentration issues.  It was further noted that the Veteran 
is easily irritated and suffers from rare impulsive anger 
when dealing with other people and therefore the Veteran 
preferred reclusiveness.  The examiner noted that the Veteran 
appeared to have only fair judgment with minimal insight and 
opined that the Veteran suffered from chronic, moderate post-
traumatic stress disorder.

The December 2007 C&P examination revealed that the Veteran 
suffered from anxiousness and recurrent intrusive thoughts 
and flashbacks.  The Veteran noted that he is easily angered 
although he maintained that he handled it well with humor and 
avoidance.  The Veteran tries to avoid all social situations 
and generally suffers from hypervigilance and an exaggerated 
startle reflex when dealing with others.  The examination 
report also noted, just as the previous examination did, that 
the Veteran suffers from nightmares 2-3 times a week.  The 
examiner noted that the Veteran appeared to have only fair 
insight and opined that the Veteran suffered from persistent, 
recurrent social and interpersonal problems indicating the 
Veteran's post-traumatic stress disorder manifested in some 
serious symptoms.  

As for evidence of inability to establish and maintain 
effective relationships, a symptom which suggests a 70 
percent rating or higher, the Board notes, that the Veteran 
stated in various statements and his C&P examinations that he 
has worked at the same company for approximately 25 years.  
The Board acknowledges the Veteran's statements that he has 
to work at night in order to avoid having to deal with co-
workers because he does not interact well with others.  
Additionally the Board notes that the record indicates that 
the Veteran has no friends with whom he socializes, rarely 
interacts with his extended family including his mother and 
siblings, and has only minimal interaction with his immediate 
family.  As such, the Veteran appears to be incapable of 
establishing and maintaining social and working 
relationships.  

Additionally, the Veteran was assigned a GAF score of 45 by 
both the January 2006 and the December 2007 C&P examiners, 
which indicates that the Veteran has a severe impairment and 
is suffering from some serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Therefore the GAF scores indicate more severe symptoms which 
are consistent with the medical evidence of record.  
Accordingly, such characterization more closely approximates 
the schedular criteria associated with a 70 percent 
evaluation for the Veteran's PTSD.

In sum the evidence of record demonstrates that the Veteran 
is unable to maintain effective relationships and has panic 
attacks and angry outbursts when having to interact with 
other people.  The Board notes that the Veteran has been 
married for approximately 25 years to his current wife.  
However, she states in her September 2008 statement in 
support that because he works the night shift, they rarely 
interact with each other and that the Veteran's problems have 
increased over the last 10 years.  She notes that he cannot 
stand to be around other people so she often has to attend 
events for their children by herself.  Additionally, the 
Veteran's wife notes that the Veteran often has nightmares 
that keep him from sleeping, at times to the extent that he 
is too tired to go to work because interacting with co-
workers is difficult even when he is not fatigued.  The 
Veteran has two children, a son and a daughter, that live at 
home.  He states that he gets along with them okay, but 
rarely interacts with them.  The Veteran further states that 
he does not really participate in anything that involves 
interacting with other people including family functions.  He 
used to like hunting, fishing, hiking, camping, and 
sightseeing, but he almost never participates in any 
activity, preferring to be alone in his garage or in his 
yard.  

The record demonstrates that while the Veteran is able to 
function independently for the most part, that is, he is able 
to perform household chores and maintain his personal 
hygiene.  The Board also acknowledges that the Veteran stated 
in his March 2008 statement that he could possibly be 
provoked into being homicidal, however, there is no 
indication that the Veteran becomes violent when angered.  
The evidence of record does not indicate that the Veteran 
suffers from obsessional rituals, hallucinations, delusions 
or cognitive impairment.  He does, however, exhibit an 
euthymic mood, anxiety, suspiciousness, chronic sleep 
impairment, hypervigilance, and concentration issues.  Based 
on the foregoing, the Board finds that the Veteran's PTSD 
more closely approximates the criteria for a 70 percent 
rating for the entire appeal period and entitlement to an 
increased rating on a schedular basis is therefore warranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the statement in support 
provided by the Veteran's wife attesting to the fact that the 
Veteran has become increasingly isolated and withdrawn.  The 
letter also paints a picture regarding how on edge the 
Veteran is and how this displays itself when the Veteran has 
to deal with other people.  The Veteran's wife stated that 
the Veteran cannot be around other people because their 
talking makes him nervous and he panics at loud noises.  She 
stated that the Veteran does not trust anyone and that his 
co-workers state that he is silently explosive.  She further 
reports that the Veteran's need to be alone has caused him to 
miss work and prevents him from doing any sort of social 
activities including interacting with his family.  The Board 
acknowledges these statements and has considered them in 
rendering this decision.  

The Board also acknowledges the Veteran's own statements that 
he is entitled to higher disability ratings.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  However, while 
the Board notes that the Veteran is competent to provide 
evidence regarding symptomatology, he is not competent to 
provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a 70 percent disability rating for 
the entire appeal period.  Therefore, a staged rating is not 
in order and as the Board finds that the 70 percent rating is 
appropriate for the entire appeal period.

The Board notes that a claim for a total disability rating 
based on individual unemployability (TDIU) is a part of a 
claim for increased compensation.  See Rice v. Shinseki, 22 
Vet. App 447, 454-55 (2009).  However, in this instance the 
evidence of record indicates that the Veteran is currently 
employed and has worked for the same company for 
approximately 25 years.  As such, the Board finds that the 
Veteran is not unemployable and therefore the Veteran is not 
entitled to a total rating under TDIU.  
 
Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

However, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 70 
percent on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
PTSD have been contemplated in the above stated rating under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  As noted above, the Board acknowledges that the 
Veteran and his wife report that the Veteran has to use 
numerous sick days when he was unable to be around other 
people, however, the Veteran has been employed by the same 
employer for approximately 25 years and the competent medical 
evidence does not indicate that PTSD is causing marked 
interference with his employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
evaluation for PTSD for the entire appeal period, but, as 
discussed above, a preponderance of the evidence is against a 
higher evaluation than is assigned herein.  Additionally, the 
Board has considered the benefit of the doubt rule and 
determined that the claim must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, for the entire 
appeal period, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


